Mr. Justice Barnes delivered the opinion of the court. 4. Contracts, § 377*—when letter by third, person purporting to accept cancellation properly excluded. In an action by a theatrical performer against a theatrical company to recover under a written contract for a performance given, and damages for refusal to permit plaintiff to fulfil the contract, held that a letter from a booking agency which negotiated the contract to the defendant purporting to accept for plaintiff defendant’s cancellation of the contract was properly excluded, there being no proof that it had any authority to so do, nor evidence justifying the cancellation.